Citation Nr: 0211593	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  00-05 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

1.  Entitlement to a rating in excess of zero percent for 
shrapnel scar over the left lateral malleolus prior to March 
15, 2001.

2.  Entitlement to a rating in excess of 10 percent for 
shrapnel scar over the left lateral malleolus on or after 
March 15, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
December 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) assigned a zero percent disability 
rating for the veteran's service-connected shrapnel scar over 
the left lateral malleolus.  In a March 2002 rating decision, 
the RO awarded a 10 percent rating for such disability, 
effective from March 15, 2001.  The issues of entitlement to 
a rating in excess of zero percent prior to March 15, 2001, 
and entitlement to a rating in excess of 10 percent on and 
after March 15, 2001, remain before the Board.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

In an informal hearing presentation dated in June 2002, the 
veteran's representative raised two additional issues.  They 
are entitlement to a separate rating for residuals of 
shrapnel wound of the left ankle including possible traumatic 
arthritis and/or neurological disability (See Esteban v. 
Derwinski, 6 Vet. App. 259 (1994)) and entitlement to a total 
disability rating based on individual unemployability due to 
service connected disabilities (TDIU).  Those matters have 
not been developed or adjudicated by the RO and are referred 
to the RO for development and adjudication.  The following 
decision only addresses the claim of entitlement to higher 
ratings for shrapnel scar over the left lateral malleolus.



FINDINGS OF FACT

1.  All relevant and obtainable evidence necessary for a fair 
and informed decision concerning the veteran's claim now on 
appeal has been obtained by VA.

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claims.

3.  Prior to March 15, 2001, the veteran's disability from 
shrapnel scar over the left lateral malleolus was manifested 
by subjective complaints of a burning sensation, with some 
clinical findings of a nontender scar with dysesthesia in the 
area, without evidence of pain, swelling, deformity, 
instability, muscle atrophy, gait disturbance, or other 
functional impairment of the foot or ankle.

4.  On and after March 15, 2001, the veteran's disability 
from shrapnel scar over the left lateral malleolus is 
manifested by subjective complaints of numbness and tingling 
in his left foot, with objective findings of mild swelling in 
the area, without evidence of deformity, instability, muscle 
atrophy, gait disturbance, or more than moderate functional 
impairment of the foot or ankle.


CONCLUSIONS OF LAW

1.  The duty of the Department of Veterans Affairs to assist 
in the development of the veteran's claim and the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 have been satisfied.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, 2096-2099 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

2.  The criteria for a rating in excess of zero percent for 
shrapnel scar of the left lateral malleolus prior to March 
15, 2001 were not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2 4.7, 4.10, 4.118, 
Diagnostic Code 7805 (2001).

3.  The criteria for a rating in excess of 10 percent for 
shrapnel scar of the left lateral malleolus on and after 
March 15, 2001 were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2 4.7, 4.10, 
4.118, Diagnostic Code (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating of Scar over Left Lateral Malleolus

The veteran was granted entitlement to service connection for 
scar over the left lateral malleolus by a Board decision 
dated in February 1999.  The veteran had also claimed service 
connection for disability from an alleged crush injury when a 
truck ran over the top of his left foot.  The Board did not 
grant, and the RO has not granted service connection for 
residuals of a crush injury to the left foot.

In a March 1999 rating decision, the RO assigned a disability 
rating of zero percent for shrapnel scar of the left lateral 
malleolus, effective from March 29, 1991, utilizing 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2001).

The veteran has filed a Notice of Disagreement and has 
perfected an appeal from the rating decision in which the RO 
awarded a rating of zero percent for shrapnel scar over the 
left lateral malleolus.  In A March 2002 rating decision, the 
RO awarded a rating to 10 percent, effective from March 15, 
2001-the date of the Board's most recent remand of this 
matter to the RO.  The veteran contends that his disability 
from the shrapnel scar should be rated higher.

The veteran's original claim for service connection for 
residuals of left foot injuries was filed in March 1991.  As 
he has appealed the initial ratings assigned by the RO, the 
questions now before the Board are: 1) entitlement to a 
rating in excess of zero percent for shrapnel scar over the 
left lateral malleolus prior to March 15, 2001, and; 2) 
entitlement to a rating in excess of 10 percent for the same 
disability on or after March 15, 2001.

For the reasons and bases discussed below, the Board 
concludes that the veteran is not entitled to a rating in 
excess of zero percent for shrapnel scar over the left 
lateral malleolus prior to March 15, 2001.  The Board further 
concludes that the veteran is not entitled to a rating in 
excess of 10 percent for disability associated solely with 
the scar on or after March 15, 2001.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2001).  VA utilizes a rating schedule which is used 
primarily as a guide in the evaluation of disabilities 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1 (2001). 

It is essential, both in the examination and in the 
evaluation of disability, that each disability be viewed in 
relation to its history.  38 C.F.R. § 4.1 (2001).  Therefore, 
the Board will first consider the history of the disability 
in question, then the medical evidence developed during the 
pendency of the claim.

According to the veteran, he sustained a shrapnel wound to 
his left foot in 1968 while serving in Thailand in support of 
troops in Vietnam, including transportation of ammunition to 
Vietnam.  His left foot was reinjured when it was run over by 
a truck.  Service medical records show that the veteran 
complained of a left foot problem in May 1970 and was given 
Darvon.  No foot or ankle disorder was noted at the time of 
the veteran's medical examination for separation from 
service.

The veteran's disability from shrapnel scar over the left 
lateral malleolus has been rated by the RO utilizing 
Diagnostic Codes 7805 and 5284.  

The regulations pertaining to the rating of disability 
associated with skin disorders were recently revised, 
effective August 30, 2001.  However, the revisions did not 
change the rating criteria under Diagnostic Code 7805.  
Diagnostic Code 5284 has not been revised.  Also, as 
discussed below, the other diagnostic codes concerning scars 
do not apply to the veteran's disability.  Consequently, 
there is no prejudice to the veteran in the Board's 
consideration of the recently revised rating criteria.  Cf. 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the Board 
addresses in its decision a question that had not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument on that question and an opportunity to submit 
such evidence and argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby). 

Although Diagnostic Code 7805 was not changed, its context in 
the former and the revised regulations has changed slightly.  
Under the former regulations, nondisfiguring scars which are 
not the result of burns, and which are not poorly nourished, 
with repeated ulceration, tender or painful, are rated based 
on limitation of function of the part affected.  Under the 
revised regulations, scars that are not disfiguring, 
unstable, or painful are rated based on limitation of the 
affected part.

The rating schedule, as it applies to disability associated 
with foot disorders, provides for rating for such disorders 
as flat foot, weak foot, claw foot, metatarsalgia, hallux 
valgus, hallux rigidus, hammer toe, and malunion or nonunion 
of the tarsal or metatarsal bones.  Other foot injuries are 
rated utilizing Diagnostic Code 5284.  Ratings of 10, 20, or 
30 percent are assigned for moderate, moderately severe, or 
severe disability, respectively.

On orthopedic examination in December 1992, the veteran 
indicated that he sustained left foot and ankle injuries 
during his active service and was currently experiencing 
intermittent burning and swelling in his left foot.  He was 
treating the foot by soaking it, but he was not taking 
medication.  On examination, there was no evidence of 
swelling, deformity, instability, or muscle atrophy.  He 
walked with a normal gait.  There was a nontender scar over 
the distal third of the lateral aspect of the left leg.  X-
rays of the left foot and ankle showed no abnormality.  The 
reported diagnosis was shell fragment wound to the lateral 
aspect of the left distal leg and possible crush injury to 
the left foot, by history.

After an examination and X-rays in June 1993, a private 
podiatrist concluded that the veteran's complaints were 
caused by a soft tissue injury consistent with the claimed 
in-service shrapnel wound.  The veteran's main complaint was 
of a burning sensation at the posterior inferior aspect of 
the left lateral malleolus.  On palpation, of that area, 
dysthesias were noted, with discomfort to direct palpation of 
the medial band of the plantar aponeurosis of the 
calcaneofascial junction.

When the veteran was examined by the same podiatrist in April 
1994, he continued to have complaints of a burning sensation 
in the lateral aspect of the left ankle, with aching on 
dorsiflexion and stressing of the foot during exercise and 
extended periods of walking.

In a letter dated in July 2001, a physician reported that he 
had seen the veteran intermittently since May of 1990, when 
the veteran was having pain in his left ankle and foot and 
had to be excused from running activities in the Army 
reserve.  The physician reported that the veteran had a scar 
over the left lateral malleolus with a little bit of swelling 
in that area.  When seen in May 2001, the veteran had 
complaints of numbness and tingling along the lateral side of 
his left foot.  He reported difficulty with prolonged 
standing and walking, climbing inclines, and ladder climbing 
due to pain, numbness, and tingling  in his left foot.

Pursuant to a March 2001 remand by the Board, the veteran was 
afforded a VA examination in November 2001.  The veteran then 
had complaints of increasing pain, intermittent swelling, 
numbness, stiffness, and a burning sensation in his left 
ankle, left lateral foot, and the small toes.  On examination 
of the left foot, no significant scar was noted.  There were 
no skin or vascular changes.  There was some painful motion 
in the left ankle and some tenderness over the left lateral 
ankle.  The examiner noted mild functional limitation due to 
left ankle injury.

The Board has reviewed the entire record.  It must be 
emphasized that this decision pertains only to the appeal of 
the rating for a scar on the left lateral malleolus.  As 
noted above, the grant of service connection did not include 
the claimed crush injury of the foot.  The Board makes no 
decision concerning whether the veteran has service-connected 
and compensable disability from other disorders of his left 
foot or ankle such as a joint disorder or a neurological 
disorder, recently raised claims for which have been referred 
to the RO, as these claims have not been developed or 
adjudicated by the RO.  

The clinical findings documented in the claims file, as 
discussed above, do not show that the scar, by itself, has 
resulted in more than mild foot dysfunction at any time since 
the veteran's claim was filed in March 1991.  Therefore the 
criteria for a rating in excess of zero percent prior to 
March 15, 2001, or more than 10 percent on and after 2001 
have not been met.  Furthermore, the evidence does not show 
that the scar has adhered to underlying tissue.  It does not 
appear that the scar is poorly nourished, poorly healed, 
repeatedly ulcerative, or objectively tender or painful.  
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2001).  

When viewed in the context of the revised regulations, the 
clinical findings contained in the claims file do not show 
that the veteran's shrapnel scar meets the definition of an 
"unstable, superficial scar."  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Furthermore, the evidence does not show 
that prior to March 15, 2001, the shrapnel scar was painful 
on examination.  Therefore, a rating in excess of zero 
percent is not assignable utilizing the revised regulations 
to be codified as Diagnostic Codes 7803 and 7804.  67 Fed. 
Reg. 49590-49599 (July 31, 2002).

The Board finds that the veteran's disability from shrapnel 
scar over the left lateral malleolus is manifested by 
subjective complaints of a burning sensation, with objective 
findings of dysesthesia, without clinical findings of more 
than moderate left foot dysfunction associated specifically 
to the scar itself.  Therefore, the Board concludes that the 
criteria for a rating in excess of zero percent for shrapnel 
scar over the left lateral malleolus were not met prior to 
March 15, 2001.  The Board further concludes that the 
criteria for a schedular rating in excess of 10 percent for 
the left ankle scar were not met on and after March 2001.  
These conclusions are reached after consideration of both the 
former and the revised rating criteria.

II.  Extraschedular and other Considerations

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (2001).  

As the application of Diagnostic Code 7805 requires an 
assessment of the functional impairment of a part affected by 
a scar, the Board has considered the decision of the United 
States Court of Veterans Appeals (now the United  States 
Court of Appeals for Veteran's Claims, herein after referred 
to as the Court) in DeLuca v. Brown, 8 Vet App 202 (1995).  
In this case, the Board has considered  whether the veteran's 
shrapnel scar causes functional impairment that can be 
attributed to pain, weakness, limitation of motion, and 
excess fatigability.

The Court has held that pursuant to 38 C.F.R. § 4.40 the 
Board must consider and discuss the impact of pain in making 
its rating determination.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997); DeLuca v. Brown, supra at 205.  Section 
4.40 provides in part that functional loss may be due to 
pain, supported by adequate pathology, and evidenced by the 
visible behavior of the claimant undertaking the motion.  The 
section also provides that weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  The 
evidence does not show that the veteran has functional 
impairment due to pain from the shrapnel scar on his left 
ankle.  

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.

In this case, it does not appear from the record that the 
veteran's service-connected disability from a scar over the 
left lateral malleolus is manifested by limitation of motion, 
painful motion, incoordination, weakness, loose motion, 
excess fatigability, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, or 
interference with sitting, standing and weight-bearing.  In 
essence, the clinical findings show no such manifestations.  
The clinical findings in the record do not show credible 
indications of painful motion, incoordination, weakness, 
loose motion, excess fatigability, deformity or atrophy of 
disuse, instability of station, disturbance of locomotion, or 
interference with sitting, standing and weight-bearing.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluations.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  During the periods in question, the veteran's 
disability from a scar over the left lateral malleolus has 
not approximated the criteria for the next higher schedular 
evaluation, as the scar itself has not been identified as a 
cause of moderately severe, or even moderate foot or ankle 
dysfunction.  The scar has not been unstable.  It was not 
shown that prior to March 15, 2001, the scar was painful on 
examination.

The Board has also considered entitlement to higher ratings 
on an extraschedular basis.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased-rating claim before the RO.  
Consequently, the Board has considered whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2001).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  Higher schedular ratings are 
assignable for more severe manifestations of a scar affecting 
an ankle or foot, but the clinical evidence in the record 
does not show such manifestations.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The record does not show 
that the veteran has required hospitalization or frequent 
treatment for his left foot disability or that the disorder 
otherwise so markedly interferes with employment as to render 
impractical the application of regular schedular standards.  
Therefore, the Board concludes that the veteran is adequately 
compensated by application of regular schedular standards and 
that extraschedular consideration under 38 C.F.R. § 3.321(b) 
is not warranted in this case.

Finally, the Board has considered the doctrine of benefit of 
the doubt. That doctrine requires resolution of an issue in 
favor of the claimant when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of a matter.  38 U.S.C.A. 
§ 5107 (West 1991).  However, in this case, there is no 
approximate balance between the positive and negative 
evidence, as the credible evidence in the record is 
overwhelmingly against the veteran's claims.  Therefore, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the 
doubt rule must be applied only when the evidence is in 
relative equipoise).

III.  Applicability of and Compliance with the VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-4 75, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA was implemented with the adoption of new 
regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  However, the regulations add nothing of 
substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  

Under VCAA, VA has the duty to notify a claimant of the 
evidence necessary to support the claim, to assist in the 
development of claim, and to notify a claimant of VA's 
inability to obtain certain evidence.  These duties are 
discussed in detail below.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  In this case, the Board finds that the 
regulations implemented pursuant to the VCAA are more 
favorable to the veteran, as such regulations expand VA's 
duty to: notify the veteran of evidence need to substantiate 
the claim; to assist the veteran in the development of the 
claim, and; to notify the veteran of VA's inability to obtain 
evidence that might support the claim.

A.  Duty to Notify Claimant of Evidence Necessary to 
Substantiate a Claim

VA has a duty to notify the appellant and his representative 
of information and evidence needed to substantiate and 
complete a claim.  38 U.S.C. §§ 5102 and 5103.  In this case 
the veteran has been so notified by the April 1992 rating 
decision, by the July 1992 Statement of the Case (SOC), and 
by the supplemental SOCs.  Further, by a letter dated in 
September 2001, the veteran was informed of the regulations 
implemented pursuant to the VCAA, and was informed of the 
evidence needed to substantiate his claim and of the duties 
that the RO would undertake to assist him in developing his 
claim and what he should do to substantiate his claim.  The 
veteran was specifically advised that he could obtain private 
medical records and submit them to VA, or identify such 
records and request VA to obtain them.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed that to substantiate his claim he should submit 
evidence showing disability which meets the criteria for a 
higher rating.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that VA has complied with the 
VCAA notification requirements to the veteran concerning 
evidence and information needed to substantiate his claim.

B. Duty to Assist in Development of Claims

Under regulations to be codified at 38 C.F.R. § 3.159(b), 
VA's duty to assist in the development of claims includes the 
duty to make as many requests as necessary to obtain relevant 
records from a Federal department or agency, including: 
service medical records; medical and other records from VA 
facilities; and records from other Federal agencies, such as 
the Social Security Administration.  This includes the duty 
to make reasonable efforts to obtain relevant records not in 
the custody of a Federal department or agency, such as 
private medical records identified by the veteran.  In this 
case, the RO has exhausted all efforts to obtain all relevant 
records identified by the veteran or otherwise evident from 
the claims folder.

The veteran has had several opportunities to identify sources 
of evidence, such as when he filed his claim, his Notice of 
Disagreement, and his substantive appeal.  Other 
opportunities to identify evidence were during his testimony 
before a RO hearing officer, and in the statements filed on 
his behalf by his representative.  The veteran has not 
provided information concerning additional evidence -- such 
as the names of treatment providers, dates of treatment, or 
custodians of records, either private, Federal agency, or 
service related -- which has not been obtained.  

Under regulations to be codified at 38 C.F.R. § 3.159(c)(4), 
VA must provide a medical examination or obtain a medical 
opinion in compensation claims when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2) (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620 (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.356(a)).  VA has 
provided a medical examination to the veteran in order to 
make a decision on his claim.  

The Board finds that VA has satisfied its duty to assist the 
veteran in obtaining records and providing medical 
examinations. 

C.  Duty to Notify Claimant of Inability to Obtain Records

The revised regulation concerning VA's duty to notify 
claimants of inability to obtain records under the VCAA is 
found at 66 Fed. Reg. 45,620 and 45,631-45,632 (Aug. 29, 
2001) (to be codified as 38 C.F.R. § 3.159(e)) and is 
applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  See 66 Fed. 
Reg. 45,620 and 45,631-45,632 (Aug. 29, 2001).  VA has not 
failed to obtain any records identified by the veteran, as he 
has not identified any treatment records or other evidence 
which has not been obtained.


ORDER

Entitlement to a rating in excess of zero percent for 
shrapnel scar over the left lateral malleolus prior to March 
15, 2001, is denied.

Entitlement to a rating in excess of 10 percent for shrapnel 
scar over the left lateral malleolus on or after March 15, 
2001, is denied.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

